Citation Nr: 1310256	
Decision Date: 03/26/13    Archive Date: 04/02/13

DOCKET NO.  09-27 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE


Entitlement to service connection for right ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Paul, Minnesota. 

In April 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

This matter was previously remanded for further development by the Board in January 2011, January 2012, March 2012, and July 2012. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As noted in prior remands, the record contains multiple VA examinations and opinions with respect to the issue on appeal.  Most recently, the Board remanded this issue in July 2012 and requested that an appropriate clinician, other than S.B. and A.M.P., provide another supplemental medical opinion.  It was specifically noted that the clinician should review the claims file, to include this and previous remands.  The clinician was instructed to provide an opinion as to whether it is at least as likely as not that the Veteran's current right ear hearing loss disability is causally related to active service, to include acoustic trauma in service and his abnormal right ear hearing test results in service on separation examination in May 1966, as converted to ISO units, at the 3000 Hertz level.  The clinician was requested to include consideration of the Veteran's whispered voice testing on the first day of service, and the August 1962 audiology card results from just six days after service entry, showing abnormal right ear hearing at 500 and 3000 Hertz, as converted to ISO units.  The examiner was specifically instructed to acknowledge and consider the holding in Hensley that normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993), citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schroeder et al. eds., 1988).

The July 2012 remand specifically noted that the Veteran had abnormal hearing at 3000 Hertz, as converted to ISO units, both on August 21, 1962, just six days after service entry, and at the May 1966 service separation examination.  It was noted that based upon appropriately converted audiometric results the Veteran's right ear pure tone air threshold at separation was 25 decibels at 3000 Hertz.  It was also noted that based on appropriately converted audiometric results, the Veteran's right ear pure tone air threshold was 25 decibels at both 500 and 3000 Hertz, on August 21, 1962.

The July 2012 remand also pointed out that prior Board instructions had not been followed by prior VA examiners in that despite acknowledging that there was no threshold shift between the Veteran's service entrance and separation examinations, the VA examiners in the past had incorrectly stated, and based their opinions on such statement, that the Veteran's hearing was normal upon service entrance and separation.  The Board reiterated in the July 2012 remand that the Veteran's hearing was not normal at entrance and separation, and cited to Hensley, which states that normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Board further pointed out that this finding is consistent with CURRENT MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schroeder et al. eds., 1988).  Finally, the Board acknowledged that VA regulations provide that a threshold of 25 decibels and below is not a disability for VA purposes; however, this does not mean that a threshold of 25 is normal.

In September 2012 the claims file was submitted to a VA examiner, A.E.S., who indicated that the Veteran's hearing, after conversion to ISO units, at the May 1966 separation examination was normal by VA standards, as such standards clearly state that abnormal hearing is 35 decibels or more in one frequency in either ear or an average of 26 decibels or more for three frequencies in either ear.  The examiner opined that Hensley refers only to a shift in thresholds and not to an absolute threshold.  The examiner opined that the Veteran's current hearing loss is less than likely caused by or aggravated by his military noise exposure based upon the normal hearing thresholds at induction and discharge, and the absence of any threshold shift at any frequency in either ear between induction and discharge.  Notably, the VA examiner found that the May 1966 separation examination report, when converted to ISO units, shows that the Veteran's puretone threshold at 3000 Hertz was 20 decibels.

Initially, the Board notes that the VA examiner incorrectly converted the May 1966 separation examination report's puretone threshold at 3000 Hertz to ISO units.  As stated by the Board numerous times, conversion to ISO units involves adding 10 decibels at the 3000 Hertz level.  The May 1966 separation examination report clearly lists the right ear puretone threshold at 3000 Hertz as 15 decibels.  Adding 10 results in 25 decibels, which, as the Board has stated numerous times, reflects abnormal hearing.  See Hensley, 5 Vet. App. at 157 (1993).  The VA examiner opined that the conversion resulted in a threshold level of 20 decibels at 3000 Hertz.  As such, the examiner found that the Veteran's hearing actually improved from entrance to separation, as the Veteran's hearing threshold in August 1962 at 3000 Hertz was 25 decibels.  

The examiner also incorrectly reported VA's standards of hearing impairment.  According to 38 C.F.R. § 3.385, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater (or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent).  38 C.F.R. § 3.385 (2012).  The September 2012 VA examiner indicated that VA standards state that abnormal hearing is 35 decibels or more in one frequency in either ear.  

Additionally, the Board notes that this VA examiner, like previous VA examiners, incorrectly found that the Veteran's hearing was normal at entrance and separation.  The September 2012 VA examiner ignored the Board's July 2012 remand instructions, and instead specifically based a finding of abnormal hearing on (an even incorrect interpretation of) VA's standards of hearing disability, whereby the VA examiner found that such standards require a threshold of 35 decibels in one frequency or an average of 26 decibels or more for three frequencies.  The Board notes that the VA examiner was instructed in the July 2012 remand to acknowledge and consider the holding in Hensley that normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  The September 2012 VA examiner failed to follow these instructions.

Therefore, the AOJ did not accomplish the objectives set forth in prior Board remands.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the September 2012 VA examiner or suitable substitute, in order to obtain another addendum opinion.

The VA examiner should review the claims file, to include this and previous remands.  The examiner should provide an opinion as to whether it is at least as likely as not (ie., 50 percent or better probability) that the Veteran's current right ear hearing loss disability is causally related to active service, including acoustic trauma in service and the Veteran's abnormal right ear hearing test results in service on separation examination in May 1966 as converted to ISO units at the 3000 Hertz level.  The VA examiner is instructed to assume, for the purposes of this medical opinion request, that the puretone threshold at 3000 Hertz, as converted to ISO units, at the May 1966 separation examination was 25 decibels, which reflects abnormal hearing.  The examiner should also include consideration of the whispered voice testing on the first day of service and the August 1962 audiology card results six days after entrance into service.  The VA examiner should assume, for the purposes of this medical opinion request, that the August 1962 audiology card showed abnormal right ear hearing at 500 and 3000 Hertz.

The VA examiner should provide a complete rationale for any opinion given.  

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

If the VA examiner determines that he or she cannot render an opinion without another VA examination; the Veteran should be afforded a VA examination to determine the extent and etiology of his current right ear hearing loss disability.  All necessary tests should be performed.

2.  The RO/AMC must ensure that the requested action has been accomplished in compliance with this REMAND.  If the ordered action has not been undertaken or is deficient in any manner, the RO/AMC MUST take appropriate corrective action.  Stegall, 11 Vet. App. 268 (1998). 

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


